                                      THE CITY OF NEW YORK                          MARK R.FERGUSON
                                                                                            Senior Counsel
ZACHARY W. CARTER                    LAW DEPARTMENT                                  Phone: (212) 356-2507
Corporation Counsel                      100 CHURCH STREET                             Fax: (212) 356-2439
                                         NEW YORK, NY 10007                         mferguso@law.nyc.gov


                                                              January 30, 2019

 By ECF
 Honorable Steven M. Gold
 United States Magistrate Judge
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, New York 11201

                               Re:     Telesford v. NYC DOE, et al.,
                                       16 Civ. 819 (CBA) (SMG)
                                       Our No. 2016-008526

 Dear Magistrate Judge Gold:

                I am the Assistant Corporation Counsel assigned to represent the sole remaining
 defendant in the above-referenced action, the New York City Department of Education (“DOE”).
 Defendant writes on behalf of all parties to request respectfully a two-month extension of the
 discovery deadline from February 1, to April 2, 2019. The parties also seek a two-month
 extension of the other scheduling dates. This is the parties’ first request for an extension of the
 discovery deadline.

                In this case, all claims have been dismissed except an Americans With Disabilites
 Act (“ADA”) claim against DOE. Discovery was stayed pending resolution of defendants’
 motion for judgment on the pleadings and there was delay while potential settlement agreements
 were explored. In any event, discovery resumed in late 2018 and the parties have nearly
 completed document discovery. The remaining documents mostly concern medical issues and
 go to the issue of damages. The extension of time we seek is to complete depositions and any
 further discovery that may arise as a result.
HONORABLE STEVEN M. GOLD
United States Magistrate Judge
Telesford v. NYC DOE, et al.,
16 Civ. 819 (CBA) (SMG)
January 30, 2019
Page 2


                Accordingly, should the Court grant this request, the following schedule would
obtain:

                April 2, 2019; discovery concludes

                April 19, 2019, plaintiff would serve his pre-trial order portion

                April 26, 2019, defendants’ would serve their pre-trial order portion

                May 3, 2019, Joint Pre-Trail Order filed with the Court.

               The in-person conference scheduled for March 8, 2019, would be adjourned and
held on a date and time convenient for the Court after May 3, 2019.

                                                              Respectfully submitted,
                                                                      /s/
                                                              Mark R. Ferguson
                                                              Senior Counsel
Cc:       Daniel E. Dugan
          (By ECF)
